PER CURIAM.
The assistant public defender’s motion to withdraw as counsel is granted. See Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).
We affirm the trial court’s revocation of probation and sentence in this case, but remand for entry of a written order because we find no record of a written order of revocation except for a disposition sheet. See Riley v. State, 884 So.2d 1038 (Fla. 4th DCA 2004) (remanding for entry of a written order that revokes probation and specifies which conditions appellant was found to have violated); see also Campbell v. State, 776 So.2d 1036, 1037 (Fla. 4th DCA 2001); Walker v. State, 710 So.2d 747, 747 (Fla. 4th DCA 1998).
STONE, POLEN and GROSS, JJ., concur.